Citation Nr: 1523002	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  14-40 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a heart disorder, to include as secondary to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a lung disorder, to include as secondary to exposure to contaminated water at Camp Lejeune and/or as secondary to tobacco use.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for a foot disorder, to include as secondary to exposure to contaminated water at Camp Lejeune.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

9.  Whether the Veteran's countable income is excessive for the receipt of VA pension benefits effective June 1, 2009. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky (hereinafter, 'Agency of Original Jurisdiction' (AOJ)), which denied a compensable rating for bilateral hearing loss; a rating in excess of 10 percent for tinnitus; service connection claims for low back pain, diabetes mellitus, heart problems, a lung condition due to tobacco use, a right knee disorder, left knee disorder, and a foot disorder; and denied an application to reopen a prior final denial of a service connection claim for hypertension.  Notably, the Veteran raised a theory that his claimed disabilities resulted from exposure to contaminated water at Camp Lejeune.  In his notice of disagreement received in May 2013, the Veteran limited his appeal to the claims listed on the title page.

Additionally, in a May 2012 decision, the Pension Debt Center in Milwaukee, Wisconsin, terminated the Veteran's pension benefits effective June 1, 2009 due to excessive income.

This appeal was processed using the electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his VA Form 9 (Appeals to the Board of Veterans' Appeals) received in November 2014, the Veteran requested a video-conference Board hearing before a Veterans Law Judge.  On March 13, 2015, the AOJ notified the Veteran that his requested hearing was scheduled for May 4, 2015 at the Chicago RO.  The Veteran did not appear for this hearing.

In May 2015, the Veteran's representative submitted a memorandum to the Board requesting a remand to reschedule the Veteran for a video-conference hearing to be held at the Indianapolis RO.  The representative indicating having submitted a written change of venue request to the AOJ on March 20, 2015.  This document is not currently associated with the claims folder.  However, the Board accepts the representative's representation of having sent a written change of venue request.  The Board observes that the Veteran reports having to rely on public transportation as he is too disabled to drive.  See, e.g., VA 21-0820 (Report of General Information) received in February 2013.  

On this record, the Board finds good cause to reschedule the Veteran's Board hearing so as to allow him to testify before a Veterans Law Judge via video-conference hearing to be held at the Indianapolis RO.  As such, a remand is necessary in order to reschedule the Veteran for his requested hearing.  38 C.F.R. § 20.704 (2014).

Additionally, as indicated previously, in May 2012, the Pension Debt Center terminated the Veteran's pension benefits effective June 1, 2009 due to excessive income.  A review of the Veterans Appelas Control and Locator System reflects that the Veteran entered a notice of disagreement as to such decision in August 2012.  Additionally, letter dated the same month from the Pension Debt Center reports receipt of the Veteran's notice of disagreement with the May 2012 determination.  A review of the record reveals that a statement of the case addressing that claim has not been issued.  Accordingly, the Board is required to remand that claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing before a Veterans Law Judge via video-conference to be held at the Indianapolis RO regarding his service connection claims.

2.  Furnish the Veteran a statement of the case on the issue of whether the Veteran's countable income was excessive for the receipt of VA pension benefits effective June 1, 2009.  In order to perfect an appeal of the claim, the Veteran is advised that he must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

